1    LAW OFFICE OF KEN SCHNEIDER, PS                            The Honorable Marc Barreca
     2015 33rd Street                                           United States Bankruptcy Judge
2    Everett, WA 98201
     (425) 258-2704
3
                               UNITED STATES BANKRUPTCY COURT
4                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
5
     In re ROBERT A. WHIPPLE and         )               IN PROCEEDINGS UNDER CH. 13
6    PATRICIA L. WHIPPLE                 )
                                         )               NO. 18-10618 (lead case)
7                                        )               NO. 18-11477
                                         )
8                                        )               REPLY TO RESPONSE TO
                                         )               OBJECTION TO CLAIM
9                            Debtor(s).  )
     ____________________________________)
10
            Although the claim in Patricia Whipple’s bankruptcy may have been timely filed, it was
11
     withdrawn on June 12, 2018 (See, Docket item 28).
12

13          Robert Whipple filed bankruptcy on February 15, 2018. The Superior Court judgment

14   signed on February 28, 2018 was entered in violation of the automatic stay and is void. The
15   claim filed on August 20, 2018 is not an “amended claim” as Coleman had withdrawn his claim.
16
     It is instead a late filed claim. Mr. Coleman could have filed a claim with an estimated amount
17
     or an unknown amount, instead he elected to withdraw his claim.
18
            Not only is Coleman now arguing that his claim should be allowed. He is arguing that it
19

20   is secured. Mr. Coleman states “This court cannot relive her, and the marital community, of the

21   secured debt incurred prior to her bankruptcy.”. Response to Objection to Coleman Claim page

22   2. He also argues “as we have argued previously, it should be a secured claim”. Response to
23   Objection to Coleman Claim page 3.
24
            To allow Coleman’s claim to be paid pro rata with other timely filed claims would be
25

26
      REPLY TO RESPONSE TO                                     LAW OFFICE OF KEN SCHNEIDER, PS
27    OBJECTION TO CLAIM - 1                                   2015 33RD STREET
                                                               EVERETT, WA 98201 (425) 258-2704
28



      Case 18-10618-MLB         Doc 81     Filed 12/07/18    Ent. 12/07/18 22:28:41      Pg. 1 of 2
1    inequitable to those creditors who timely filed their claims.
2    DATED: 12-7-18                                           /s/ Ken Schneider
3                                                          Ken Schneider, WSBA #22410
                                                           Attorney for Debtor(s)
4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
      REPLY TO RESPONSE TO                                       LAW OFFICE OF KEN SCHNEIDER, PS
27    OBJECTION TO CLAIM - 2                                     2015 33RD STREET
                                                                 EVERETT, WA 98201 (425) 258-2704
28



      Case 18-10618-MLB          Doc 81     Filed 12/07/18     Ent. 12/07/18 22:28:41   Pg. 2 of 2
